The only objection made to the validity of the assignment is, that it was not duly accepted. The acceptance by Moseley was prima facie the acceptance of the lock company, and sufficient to entitle the assignment to record. He was a clerk employed in the counting-room by the treasurer with the assent of the *Page 395 
directors, holding confidential relations to the company, and representing it at its place of business, and holding himself out as authorized to accept assignments of wages of persons in the employ of the company. In accepting the assignment, he assumed to act for the company. The act was within the apparent scope of his duties, and the claimant was justified in relying upon his statement that he was authorized to act for the company. Under these circumstances the acceptance was not absolutely void. At most it was merely voidable, and, until revoked by the company, it was sufficient as to third parties. Whether it could be revoked there is no occasion to consider, as it was treated by the company as a valid acceptance. The ratification by the company was before any objection had been made or question raised as to the validity of the acceptance, and prior to the plaintiff's attachment, and it was equivalent to a prior authority to the agent. Haydock v. Duncan, 40 N.H. 45.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred.